Citation Nr: 1026823	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for depression. 

2.  Entitlement to service connection for first degree 
atrioventricular block.

3.  Entitlement to service connection for low back disorder. 

4.  Entitlement to increased special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1985 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  

The Board notes that in his August 2009 substantive appeal, the 
Veteran requested to be scheduled for a Board hearing in 
Washington, D.C.  He later stated in a February 2010 
correspondence that he wished to withdraw his request for a 
hearing in person in front of the Board.  Under these 
circumstances, the request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (d) (2009).

The issue of entitlement to increased special monthly 
compensation is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

In February 2010, the Veteran's representative indicated that the 
Veteran wished to withdraw his appeal for service connection for 
depression, first degree atrioventricular block, and a low back 
disorder. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
on the issues of entitlement to service connection for 
depression, first degree atrioventricular block, and a low back 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

A February 2010 correspondence from the Veteran's representative 
indicated that the Veteran wished to withdraw his appeal of the 
rating decision denying his claims for service connection for 
depression, first degree atrioventricular block, and a low back 
disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran has properly withdrawn his appeal concerning the 
issues of entitlement to service connection for depression, first 
degree atrioventricular block, and a low back disorder.  As such, 
there remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to decide these issues.


ORDER

The appeal concerning the issue of entitlement to service 
connection for depression is dismissed.

The appeal concerning the issue of entitlement to service 
connection for first degree atrioventricular block is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a low back disorder is dismissed.






REMAND

Based on a review of the record, the Board finds that additional 
development is necessary prior to adjudication of the Veteran's 
claim for increased special monthly compensation. 

The Veteran is currently service connection for peripheral 
vascular disease in the left lower extremity (rated as 60 
percent); peripheral vascular disease in the right lower 
extremity (rated as 60 percent); obstructive sleep apnea (rated 
as 50 percent); right knee disability (rated as 50 percent); left 
shoulder disability (rated as 40 percent); migraine headaches 
(rated as 30 percent); left knee disability (rated as 20 
percent); diabetes mellitus (rated as 20 percent); peripheral 
neuropathy with carpal tunnel syndrome in the left upper 
extremity (rated as 10 percent); peripheral neuropathy with 
carpal tunnel syndrome in the right upper extremity (rated as 10 
percent); peripheral neuropathy of the right lower extremity 
(rated as 10 percent); peripheral neuropathy of the left lower 
extremity (rated as 10 percent); central serous chroroidopathy 
and diabetic neuropathy (rated as 10 percent); gastroeophageal 
reflux disease (rated as 10 percent); hypertension (rated as 10 
percent); and erectile dysfunction (rated as noncompensable).  

He currently receives special monthly compensation under 
38 U.S.C.A. § 1114, section (k) and 38 C.F.R. § 3.350(a) for loss 
of use of his right foot and for loss of use of a creative organ.  
The Veteran asserts that he is entitlement to increased special 
monthly compensation based upon the loss of use of multiple 
extremities and the need for the regular aid and attendance of 
another person.

It is noted that the loss of use of any additional extremity 
would affect the payment rate for special monthly compensation 
that the Veteran receives.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee with 
use of a suitable prosthetic appliance.  The determination will 
be made on the basis of the actual remaining function, whether 
such acts as grasping and manipulation in the case of the hand, 
or balance and propulsion in the case of a foot, could be 
accomplished equally well by an amputation stump with prosthesis. 

After a review of the evidence, it is unclear whether the Veteran 
has additional loss of use of any other extremity.  It is noted 
that a review of the claims folder indicates that the Veteran's 
left shoulder disability is manifested by decreased range of 
motion, which severely impairs his ability to perform activities 
of daily living.  In addition, a July 2007 report of examination 
for Housebound and Permanent Need for Regular Aid and Attendance, 
the private medical examiner stated that disabilities affecting 
the upper extremities cause the Veteran to have, "almost no use 
of fine grip or anything that requires use of hands."  A 
subsequent September 2008 VA examination report, however, does 
not indicate that the Veteran had loss the use of either of his 
hands.  The examiner found that the Veteran's bilateral 
disability due to peripheral neuropathy with carpal tunnel 
syndrome was stable, but there are inadequate findings in regard 
to motor strength in the Veteran's hands.  The examiner did note 
that the Veteran was unable to care for himself due to the 
severity of his left shoulder and right lower extremity 
disabilities.  

A VA examination for special month compensation purposes is 
needed to determine whether the Veteran's service-connected 
disabilities have resulted in loss of use of any extremity other 
than the right foot and to determine the extent of loss of use in 
the right lower extremity (whether it extends from the foot, 
knee, or hip). 

Prior to any examination, the originating agency should seek the 
Veteran's assistance in obtaining any outstanding pertinent 
medical treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should undertake appropriate 
development to obtain any outstanding 
pertinent medical records.

2.  Then, the Veteran should be afforded an 
examination to ascertain to the extent of 
functional impairment in the veteran's upper 
and lower extremities from his service-
connected disabilities.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.

The examiner is requested to review all 
pertinent records associated with the claims 
file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's right and left 
upper and lower extremities in detail.  The 
examiner is also requested to offer an 
opinion as to whether the Veteran essentially 
has loss of use of his right and left upper 
extremity and left lower extremity as a 
result of his disabilities.  The examiner 
should indicate whether the Veteran retains 
effective function in his hands and foot, or 
whether he would be equally well served by an 
amputation stump at any site of election 
below the elbow or knee with use of a 
suitable prosthetic appliance. The 
determination must be made on the basis of 
the actual remaining function of the hands 
and foot, that is, whether the acts such as 
grasping, manipulation, etc, can be 
accomplished equally well by an amputation 
stump with prosthesis.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. 
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort to 
speculation.


3.  The RO/AMC should also undertake any 
other development it determines to be 
warranted.

4.  Then, RO/AMC should readjudicate the 
Veteran's claim.  If the benefit sought is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded the requisite 
opportunity to respond before the record is 
returned to the Board for further action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until he is otherwise 
notified.  However, the Board takes this opportunity to advise 
the appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


